         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  FRANK DWIGHT MACK,

                                       Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        CV 118-095

                  TI'QUITA MILES,

                                       Defendant.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                     IT IS ORDERED AND ADJUDGED
                     pursuant to the Order dated March 25, 2019, that Defendant's motion to dismiss is granted with the

                     Court finding Defendant is entitled to qualified immunity. This case stands closed.




            03/25/2019                                                         Scott L. Poff
           Date                                                                Clerk



                                                                               (By)
                                                                                By) Deputy Clerk
GAS Rev 10/1/03
